DETAILED ACTION
Notice to Applicant
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/2022 has been entered.
In the amendment dated 7/18/2022, the following has occurred: Claim 1 has been amended; Claims 5 and 8 have been canceled.
Claims 1-4, 6-7, and 9-13 are pending and are examined herein.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1-4, 6, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Meintschel (DE 102013021332, the Office cites to provided machine English translation) in view of Stanek (US 2012/0244393 to Stanek et al.) and Sato (US 2011/0293998 to Sato et al.), in further view of Phlegm (US 2015/02110182 to Phlegm et al.) and DeKeuster (US 2016/0093848 to DeKeuster et al.).
	Regarding Claims 1, 6, 12, and 13, Meintschel teaches:
a battery system for an aircraft, the system comprising a closed gas-tight housing and a cell block formed from a plurality of battery cells electrically and mechanically connected together by contact plates (Fig. 5, para 0042)

    PNG
    media_image1.png
    1114
    643
    media_image1.png
    Greyscale

wherein the housing is connectable to a vacuum pump for generating a negative pressure within the housing and a negative pressure prevails within said housing (para 0055)
wherein the housing side walls 6 are flexible enough to brace to the cell block by the negative pressure prevailing in the housing (para 0066) and may  be made of thin sheet metal (para 0046)
	Meintschel does not explicitly teach:
wherein a pressure sensor is arranged within the housing for controlling the vacuum pump which is connected to a control unit adapted to emit a control signal when the pressure is outside of a predetermined safety range
	Stanek, however, from the same field of invention teaches a battery system having a closed gas-tight housing 124 and a cell block 101 wherein the housing is connectable to a vacuum pump 112 controlled by a conventional battery control system, wherein the battery pressure can be adjusted to differentiate the heat transfer rate to the outside environment. It would have been obvious to one of ordinary skill in the art to modify Meintschel to include a pressure sensor within the cell block and a control system with a pump to change the pressure, as taught in Stanek, with the motivation to automate the pressure within the housing so that a manual (re)connection of a pump whenever the negative pressure fell outside of a desired range was not required. Automating a previously manual activity has been found to be obvious, particularly when the means for that automation were already known in the art. See MPEP § 2144.04 III. 
	While Stanek does not explicitly teach a “predetermined safety range,” this is a vague limitation that seems to read on ordinary control of a pressure within a range limit. In any case, alarm systems for battery pressure outside of a safety range were already known in the art, as attested by Phlegm (see e.g. abstract), and it would have been obvious to one of ordinary skill in the art to program the controller to include an alarm for monitoring the pressure to flag unsafe situations. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	The limitation “for an aircraft” is interpreted to be a statement of intended use. Battery packs for use in vehicles, including aircraft, were already conventional in the art. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F. 3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). The manner of operating a device does not differentiate an apparatus claim from the prior art. See MPEP § 2114. 
	Meintschel also does not explicitly teach:
the housing side walls are formed from aluminum sheeting with a wall thickness of at most 1mm
wherein the vacuum pump is directly hooked up to the battery
	Meintshcel teaches the closing walls can be thin sheet metal (para 0046). Stanek also teaches the substitutability of plastic and metal for enclosure walls that move with pressure (para 0016), but does not teach a predetermined thickness of aluminum specifically. Aluminum walls of roughly 1mm for battery housings were known in the art, however. Sato, for example, directed towards an enclosure for a battery pack teaches aluminum case walls of roughly 1mm (para 0101). It would have been obvious to one of ordinary skill in the art to use aluminum, a known conductive, strong material as the side walls in Meintschel, and to make them within the conventional ranges in the art. Stanek renders obvious the use of metal as flexible enough to change the heat transfer rate. Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).
	Meintschel does not explicitly teach out the vacuum pump is directly hooked up to the battery. It was common in the art, however, for auxiliary devices related to managing battery conditions to draw power from the battery directly. DeKeuster, for example, teaches that a cooling fan changing the pressure around a battery pack could be hooked up to the battery modules for power (para 0073). See also e.g. US Patent No. 4,908,281 for evidence of ordinary skill in the art, wherein fans/pumps/blower etc. are powered by excess power from the battery module they are designed to support (column 6 lines 60-65). Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). In the instant case, it would have been obvious to draw power from the battery itself in order to power the vacuum pump, with the motivation to avoid the need for a separate, external power source.
	Regarding Claim 2, Meintschel teaches:
wherein the housing also includes within it battery electronics, including conventional circuit boards (para 0049) such that it would have been obvious to include a circuit board for a BMS arranged laterally along the battery cells 
	For ordinary skill in the art in this regard, see e.g. CN 205680723, cited in the IDS of 11/17/2021, taken to render obvious a BMS arranged laterally along the battery cells.
	Regarding Claim 3, Meintschel teaches:
wherein the cells are encased in a conventional film-like packaging, known in the art to be electrically insulative (para 0057), wherein thermoconductive material choice is obvious in view of Meintschel’s concern with thermo-regulation of said cells (e.g. para 0003 etc.) and wherein the housing side walls rests directly against the insulating casing (Fig. 5)
	Regarding Claim 4, Meintschel:
the vacuum pump opening into the interior of the housing, which would have been obvious in order in view of Meintschel’s teaching of an opening to induce a negative pressure (e.g. paras 0054-0055)
	Regarding Claims 9 and 10, Meintschel does not explicitly teach:
a safety-critical malfunction of a controller
	While Stanek does not explicitly teach a “safety-critical malfunction,” this is a vague limitation that seems to read on ordinary control of a pressure within a range limit. In any case, alarm systems for battery pressure outside of a safety range were already known in the art, as attested by Phlegm (see e.g. abstract), and it would have been obvious to one of ordinary skill in the art to program the controller to include an alarm for monitoring the pressure to flag unsafe situations. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). Use of a master/slave bus system for a circuit board was conventional in the art at least for organizing different control modules, and was a well-understood programming structure for similar controllers. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Regarding Claim 11, Meintschel does not explicitly teach:
an aircraft
	Vehicles generally, and aircraft particularly, were already known to be applications suited for similar battery packs. 	A structure or method step that is obvious to try— such as one that is chosen from a finite number of identified, predictable solutions, with a reasonable expectation of success, has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Meintschel (DE 102013021332, the Office cites to provided machine English translation) in view of Stanek (US 2012/0244393 to Stanek et al.), Sato (US 2011/0293998 to Sato et al.) and Phlegm (US 2015/0210182 to Phlegm et al.), in further view of DeKeuster (US 2016/0093848 to DeKeuster et al.) and DeKeuster2 (US 2013/0192807 to DeKeuster).
	Regarding Claim 7, Meintschel teaches:
a cooling element arranged in indirect contact with the cells or a heat conducting element (para 0050), wherein there were numerous conventional embodiments of cooling systems arranged on outer housing walls
	Although Meintschel does not explicitly teach a passive cooling element arranged on an outer surface of the housing side wall, DeKeuster teaches such a system and is cited here as an example of a passive cooling element that it would have been obvious to apply for use in the modified system of Meintschel. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 

Response to Arguments
The arguments submitted 7/18/2022 have been considered but do not place the application in condition for allowance. Applicant argues that the prior art cited does not appreciate the controlling of a heat transfer coefficient through pressure, or the use of a pressure sensor in that manner. In response to the instant amendments, new art is cited for the proposition that it was common in the art to supply power to auxiliary devices from the battery devices themselves in order to obviate a separate, external power supply for such devices. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). While the Office recognizes that the prior art does not teach changing pressure to change the heat transfer coefficient of a battery unit, the claims are not written in a way that would distinguish over what was obvious in the prior art. The instant specification indicates only that “good heat transfer” is achieved in a negative pressure environment wherein the cells are braced against the walls of the housing. Meintschel appears to teach a cell housing of negative pressure to brace the cells against the housing walls for entirely different reasons. The structure, however appears to be functionally the same, and the elements that are not taught, such as the pressure sensor, would have been obvious based on the prior art of record teaching that pressure sensors were used to monitor pressure in housings that designed to be sealed at a different pressure from ambient in order to monitor said differential pressure. An interpretation of Stanek in which the pressure sensor used to monitor a predetermined pressure is actually “only determined by temperature” is impermissibly narrow, in the sense that the pressure sensor in Stanek is used first and foremost to monitor pressure in relation to a preset pressure, and only secondarily is the preset pressure a function of temperature. If the temperature did not change, but the pressure slowly changed towards ambient pressure, the pump in Stanek would be configured to maintain the predetermined pressure in response to that pressure change. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
2013/0004808
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723